DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	This Office Action is sent in response to Applicant’s communication received on 03/03/2021 for application number 17190838. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/03/2021 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

4.	This application has pending claim(s) 1-10.

REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance: The instant
invention is related to an imaging system (endoscope system) that executes communication between a camera unit (imaging device) and an information-processing unit by using a
differential-signal transmission line including a de-emphasis circuit has been considered.


Re. Claim 1, Brichard et al., [US Pub. No.: 2014/0135579 A1] discloses:
An imaging system [endoscopic imaging system |Abstract, Fig. 3], comprising: a camera unit [imaging sensor |0028]; 
and an information-processing unit, wherein the camera unit and the information-processing unit are connected to each other by differential-signal transmission lines [combining the tight coupling of the signal lines with differential signal transmission of output/control data signals, counters the effect of differential mode interference that may be caused by high voltage variations (dv/dt) proximal to the signal lines |0087], 

7.	Applicant uniquely claimed a distinct feature in the instant invention, which are
not found in the prior art, either singularly or in combination. The feature is “…the camera unit comprises: a solid-state imaging device configured to operate on the basis of a power source voltage higher than a substrate voltage and generate imaging data; 
and an output driver configured to output a differential signal of the imaging data to the differential-signal transmission lines, and the information-processing unit comprises: a voltage generator configured to generate a reference voltage higher than the substrate voltage and lower than the power source voltage; 
and a de-emphasis circuit configured to control an amplitude of the differential signal by using the substrate voltage and the reference voltage.”
This feature is not found or suggested in the prior art.

8.	Any comments considered necessary by applicant must be submitted no later

accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

9.	Claims 1-10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488